In this case the District Court of Petersburg adjourned to the general court, the following questions : “1st. Whether any judgment of any inferior court in favour of the commonwealth, on a prosecution for a misdemeanor, can be reviewed and reversed by a district court either on an appeal or by a writ of supersedeas ; and 2dly, Whether according to the correct interpretation of the act of general assembly, entitled ‘an act to reduce into one the several acts concerning the establishment, jurisdiction and powers of district courts,’ the costs to be a part of the value of a judgment so as to give a district court jurisdiction, and power to reverse it.”
June 25, 1810. The general court, consisting of Judges Nelson, White, Stuart and Coalter, decided, “That no judgment of an inferior court on a presentment for a misdemeanor can be reviewed and reverst d by a superior court either upon appeal, or '■upersedeas, the common law writ of error being the only way in which such judgment can be reviewed and reversed ; which writ of error may issue without any regard to the costs or value of the judgment, and without the assent of the attorney for the commonwealth.”